Citation Nr: 0733091	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel





INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1961 and from April 1967 to April 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD and assigned a 10 percent rating from February 9, 1998.  
The veteran perfected an appeal seeking a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2004, the RO increased the disability rating to 30 
percent effective February 9, 1998.  The veteran continues to 
seek a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].


FINDINGS OF FACT

1.  Prior to July 30, 2004, the veteran's PTSD was manifested 
by anxiety, chronic sleep impairment and a GAF score of 65; 
the symptomatology was productive of no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  Since July 30, 2004, the veteran's PTSD is manifested by 
irritability, depression, avoidance behavior, marked 
diminished interest in many activities, social isolation and 
a GAF score of 49; the symptomatology is productive of 
occupational and social impairment of no more than reduced 
reliability and productivity.



CONCLUSIONS OF LAW

1.  Prior to July 30, 2004, the criteria for an initial 
rating higher than 30 for PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2007).

2.  Since July 30, 2004, the criteria for a 50 percent rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

The Board notes that the veteran has not been provided notice 
as to the information necessary to establish a disability 
rating and effective date for the disability at issue.  In a 
recent case, the Court held that once an error is identified 
by VA as to any of the notice elements the burden shifts to 
VA to demonstrate that the error was not prejudicial to the 
veteran.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

In this case, the Board finds that the veteran has not been 
prejudiced for two reasons.  First, the veteran has been 
granted the initial benefits sought.  As noted in the 
Introduction, the RO, in an April 2003 rating decision, 
awarded the veteran service connection for PTSD and assigned 
a 10 percent rating.  Thus, his PTSD claim was substantiated 
in April 2003 and VA no longer has any further duty to notify 
the veteran on how to substantiate his claim.  

Secondly, the veteran has demonstrated actual knowledge of 
what evidence is needed to establish a higher rating for 
PTSD.  The veteran, by his own submissions or through those 
submitted by his representative, has argued as to why he 
feels he deserves a higher rating and these submissions have, 
in fact, resulted in him getting an increased rating (i.e., 
from 10 percent to 30 percent).  Therefore, it is clear that 
the veteran has actual knowledge of what is required to 
support his claim. 

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  



Specific rating criteria

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411.

DC 9411, which is governed by the general rating formula for 
mental disorders set forth in 38 C.F.R. § 4.130, provides the 
following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, DC 9411 (2007).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2007).



Analysis

In April 2003, the RO granted service connection for PTSD and 
assigned a 10 percent rating from February 9, 1998.  The 
veteran perfected an appeal seeking a higher initial rating.  
In August 2004, the disability rating was increased to 30 
percent effective February 9, 1998.  The veteran continues to 
seek a higher rating.  

The evidence of record consists of VA outpatient treatment 
records and reports of VA psychiatric examinations.  

At the time of a March 1998 VA psychiatric examination, the 
veteran reported that he had been married three times and 
that his current marriage was solid.  He indicated that he 
had retired in 1990, after working 18 years as a forestry 
technician.  On mental status evaluation, he talked quite 
easily and was always relevant in response to direct 
questions.  There was no sign of a thought disorder.  He was 
fully oriented and could easily remember three objects after 
about ten minutes.  He indicated that he had friends who he 
went fishing with.  He also indicated that he did a great 
many household chores.  The diagnosis was mild PTSD.  A GAF 
score of 65 was assigned.  

Thereafter, VA medical records dated from 1998 to 2003 show 
that the veteran participated in both individual and group 
counseling.  The records show that from March to April 2000, 
the veteran completed a three week lodger-based PTSD program.  
It was reported that "[h]e demonstrated a high degree of 
motivation, commitment and was a key 'conciliatory' member."  
It was further noted that he was able to achieve some degree 
of quality in his life.  

Records dated from 2002 to 2003 show that the veteran's 
experienced fluctuations in his psychiatric symptoms because 
of situational problems.  For example, in June 2002, he 
reported that things were going pretty well and that he had 
had a vacation with his family and did not want to come back.  
However, in July 2002, he reported that he was not sleeping 
good and was very irritable.  He indicated that he had gotten 
a summons from the court accusing him of stealing money.  A 
week later, he continued to report having an erratic sleep 
pattern, but stated that he and his wife were getting along 
well although she was tired from working.  In August 2002, he 
reported that he was going to bed a little earlier and 
sleeping a little better.  He expressed worry about the 
welfare of his grandson given the break-up of his son's 
marriage.  In November 2002, he stated that he was sleeping 
good and that things were going good at home; he and his wife 
were getting along a little better.  In December 2002, he 
reported that he was not sleeping well because he could not 
afford the sleep medicines.  In February 2003, he stated that 
he was doing pretty good except for the intrusive thoughts 
and not being able to sleep.  In April 2003, the veteran 
participated in a recreation therapy community outing.  It 
was noted that he seemed comfortable in his social 
interactions during this outing.  He was able to discuss 
which cognitive distortions he saw in himself and was able to 
make connections with some specific thoughts he had.  Later 
that month, he participated in an anxiety management group 
where he was alert and contributed to the exercise and 
discussions.  

This evidence does not support a rating higher than 30 
percent for the veteran's PTSD.  The 1998 VA examination 
showed that the veteran had only mild psychiatric 
symptomatology as represented by the 65 GAF score.  There was 
no evidence of social impairment.  In fact, the veteran 
reported going fishing with friends.  Thereafter, VA 
outpatient treatment records show that his primary symptoms 
were problems sleeping and occasional bouts of anxiety and 
irritability.  The records failed to document any impaired 
speech, panic attacks, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing effective work and social relationships.  On 
the contrary, the records show that the various individual 
and group therapy sessions the veteran participated in were 
beneficial to his psychiatric well-being.  

In summary, based on the above evidence, there is no basis 
for assigning a rating higher than 30 percent under DC 9411.  
The veteran exhibited none of the many symptoms required for 
the next higher rating of 50 percent.  

Because the veteran has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Board finds that a 50 percent 
rating for is warranted from July 30, 2004.  This is the date 
of the most recent VA examination.  

On mental status examination, the veteran's mood was 
described as somber. He was depressed and notably anxious.  
He reported having chronic sleep impairment.  He avoided 
things that reminded him of Vietnam.  He had marked 
diminished interest in many activities, especially with his 
family and was quite socially isolated.  He was irritable, 
had difficulty concentrating, and was quite easily 
distracted.  He was hypervigilant and had an exaggerated 
startle response.  The VA examiner diagnosed the veteran with 
severe PTSD and assigned a GAF score of 49, which is 
indicative of serious impairment in social and occupational 
functioning.  

Based on this examination, the Board finds that the veteran's 
current disability picture more nearly approximates the 
criteria for a higher 50 percent rating.

To warrant a 70 percent evaluation under the criteria of DC 
9411, it must be shown by the evidence of record that there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood, due to such symptoms as suicidal ideation, 
obsessional ritual which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately an effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130.

This type of symptomatology, showing deficiencies in most of 
the areas identified above, is not shown in the veteran's 
case.  In this regard, the Board notes that the July 2004 VA 
examination indicated that there were no active suicidal or 
homicidal ideations and no delusions.  Although the veteran 
reported that he occasionally hears a voice calling his name, 
there were no more frequent or elaborate hallucinations.  The 
veteran exhibited appropriate dress and hygiene, and was 
oriented to person, place and partially to time.  His memory 
in remote terms was intact, although he did report having 
more frequent slips in his recent memory over the last few 
years.  His speech was logical and relevant, and there was no 
indication of any thought disorder.  The veteran has not 
worked for over 15 years; however, this has not been due to 
his service-connected PTSD.  [The 2004 VA examination report 
indicated that he had not worked since 1990 because of having 
a colostomy and severe intestinal problems.]  

The Board acknowledges the November 2005 letter from a social 
worker at the Vet Center in South Burlington, Vermont; 
however, this evidence also does not show the symptomatology 
needed for a 70 percent rating.  The letter simply reiterates 
that the veteran has episodes of depression and is socially 
withdrawn, symptomatology that has been taken into 
consideration by the Board in assigning the current 50 
percent rating.  In addition, although the letter indicates 
that the veteran reported feeling more "panicky" especially 
during anniversary months that reminded him of Vietnam, this 
does not suggest that he has near-continuous panic attacks 
which affect his ability to function independently, as 
contemplated for a 70 percent rating.  The veteran's panic 
feelings are admittedly more situational.  

Based upon these findings and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 70 percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a rating higher than 30 percent is not 
warranted for PTSD prior to July 30, 2004.  However, a 50 
percent rating is warranted for PTSD from July 30, 2004, the 
date of the VA examination.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The benefit sought on appeal is granted to 
that extent.




ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD prior to July 30, 2004 is denied.  

Entitlement to a rating of 50 percent for PTSD from July 30, 
2004 is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


